Case: 10-40979 Document: 00511500472 Page: 1 Date Filed: 06/07/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 7, 2011
                                     No. 10-40979
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WILLIAM EDWARDS,

                                                   Petitioner-Appellant

v.

JODY R. UPTON, Warden,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 1:10-CV-448


Before KING, DeMOSS, and DENNIS, Circuit Judges.
PER CURIAM:*
       William Edwards, federal prisoner # 00212-748, appeals the district court’s
denial of the petition for a writ of habeas corpus he filed challenging his
conviction and 245-month sentence for conspiracy to distribute narcotics. See
United States v. Hoover, 246 F.3d 1054, 1057 (7th Cir. 2001). He maintains that
the district court erred in determining that he was not entitled to raise his
challenge to the introduction of evidence at his trial and sentencing in a 28
U.S.C. § 2241 petition.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40979 Document: 00511500472 Page: 2 Date Filed: 06/07/2011

                                  No. 10-40979

      As a general rule, a federal prisoner who seeks to collaterally challenge the
legality of his conviction or sentence must file a 28 U.S.C. § 2255 motion.
Padilla v. United States, 416 F.3d 424, 426-27 (5th Cir. 2005). Such claims may
be raised in a § 2241 petition under the savings clause of § 2255(e) only if the
prisoner shows that the § 2255 remedy is “inadequate or ineffective to test the
legality of his detention.” § 2255(e). Edwards has not made such a showing, as
he has not established that his claims are based on a retroactively applicable
Supreme Court decision establishing that he was convicted of a nonexistent
offense. Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001).
Although Edwards maintains that the district court lacked the authority to
consider his § 2241 petition as a proceeding arising under § 2255, he is incorrect.
See Tolliver v. Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000).
      Edwards contends that he may proceed under § 2241 because he was
“actually innocent” of a firearm enhancement used to increase his sentence,
which was based on evidence that a state court had found to be illegally
obtained.   He has not established that his alleged actual innocence of his
sentence provides a “gateway” through which the district court is authorized to
review his claims. See Schlup v. Delo, 513 U.S. 298, 315 (1995); Kinder v. Purdy,
222 F.3d 209, 213-14 (5th Cir. 2000). Additionally, Edwards has not shown that
the district court should hear his claims because the requirements of § 2255’s
savings clause violate the Suspension Clause of the United States Constitution.
See Wesson v. U.S. Penitentiary Beaumont, Tex., 305 F.3d 343, 346-47 (5th Cir.
2002). Consequently, the judgment of the district court is AFFIRMED.




                                         2